DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2016-102193), in view of Lee et al. (US Serial No. 2016/102193), wherein the machine English translation is used for citation.
Regarding claims 9-25; Nakamura et al. teaches an active energy ray-curable composition, suitable for use as a protective coating film, comprising an acrylic compound (A), an alicyclic epoxy compound (B), and a curing catalyst (C) [0014; 0015].  In a preferred embodiment, Nakamura et al. teaches the composition comprising 68.4% 
Nakamura et al. fails to teach the composition further comprising component (C), a linear polymer having, in a side chain thereof, a functional group that is reactive with a functional group of the component (A) and/or of the component (B), and having a weight average molecular weight of 10000 or greater.  Lee et al. teaches a polarizer protective film comprising a photocurable monofunctional monomer, and a polyfunctional acrylate-based monomer [0085], having a molecular weight of about 10,000 g/mol to about 100,000 g/mol [0087].  Nakamura et al. teaches, in a preferred embodiment, employing 5% by weight of GH-1203 (polyfunctional acrylate-based polymer; instant (C); instant claims 13-15) [Table 1-1; Ex3].  Nakamura et al. and Lee et al. are analogous art because they are both concerned with the same field of endeavor, namely protective films suitable for use on polarizing plates employed in liquid crystal displays.  Before the time of the effective filing date, it would have been obvious to one of ordinary skill in the art, to add 5% by weight of GH-1203 (polyfunctional acrylate-based polymer), as taught by Lee et al., to the composition of Nakamura et al., and would have been motivated to do so in order to impart sufficient flexibility and adhesion, as suggested by Lee et al. [0087-0088].  The Examiner makes note that the instant specification discloses compounds suitable for use as the instant component (C) include VANARESIN GH-1203 [0053], thus, it is the position of the Examiner that GH-1203 necessarily 
Regarding claim 26; Nakamura et al. the active energy ray curable composition give a cured product having high surface hardness [0012].
Regarding claims 27 and 28; Nakamura et al. teaches the active energy ray curable compositions include coating agents (particularly for hard coat applications), electronic materials (for example electronic paper, touch panels, solar cell substrates, optical waveguides, light guide plates, holographic memory, etc), and molding materials [0070].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767